Case 2:21-mj-00493-DJA Document 6 Filed 06/15/21 Pagelof1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

 

for the
District of NEVADA
United States of America )
v. ) Case No. 2:21-mj-00493-DJA
)
JASON BAILEY )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

_ Western District of Washington .
Place: AS ORDERED Courtroom No.: AS ORDERED

 

Date and Time: AS ORDERED

 

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and

place set forth above.

 

Date: June 16, 2021

Judge's signature

DANIEL J. ALBREGTS, U.S. Magistrate Judge

  
 

Printed name and title

  
    
 

 
   

RECEWED
FILED SERVED or
TTENTERED yygei PARTIES OF FEE

   
  
  

  

—— FILED
——— ENTERED

 

——— RECEIVED

——— SERVED
COUNSEL/PARTIES OF RECoRy

    
        
  

    

CLERK US DISTRICT c
DISTRICT OF NEVADA

EP TY

    
   
